This is an appeal by the defendant, Pamela Long, from a decision in which the Ross County Common Pleas Court granted judgment in favor of the plaintiffs, Carol Hamilton and Kathy Harvey.
The record reveals the following facts. Carol Hamilton and Kathy Harvey were employed by the Greenfield Family Health Center. During their lunch *Page 847 
hour on March 1, 1988, they purchased "Cash Explosion" lottery tickets. One of the tickets was an "entry" ticket which, if drawn, would make them eligible to appear on the "Cash Explosion Show." Neither Carol nor Kathy wanted to appear on television. Their coworker, Pam Long, who had not purchased the ticket, said that she would appear on the show.
According to Carol and Kathy, Pam agreed to equally share any winnings when she took the ticket. However, Pam testified that Carol told her she could have the ticket and then stated that she would have to share some with them. Pam allegedly replied that if she went on television and made an "ass" out of herself she was not going to share too much with anyone.
Pam signed the ticket. Carol took the ticket to the lottery agent to be validated and included in the drawing. The ticket bearing Pam's name was drawn, entitling her to appear on a subsequent "Cash Explosion" show. Pam appeared on the show and won a 1988 Honda Accord, but she opted to receive cash. Pam refused to equally share her winnings with Carol and Kathy. Carol and Kathy filed the present action in the Ross County Common Pleas Court.
The court found that an enforceable oral contract existed between the parties and entered judgment for Carol and Kathy in the amount of one-third each of $14,237. Pamela Long has filed a timely notice of appeal to this court.
                        FIRST ASSIGNMENT OF ERROR
"The judgment of the trial court was against the manifest weight of the evidence and violates public policy."
"Judgments supported by some competent, credible evidence going to all the essential elements of the case will not be reversed by a reviewing court as being against the manifest weight of the evidence." C.E. Morris Co. v. Foley Constr. Co.
(1978), 54 Ohio St. 2d 279, 8 O.O.3d 261, 376 N.E.2d 578; andSeasons Coal Co. v. Cleveland (1984), 10 Ohio St. 3d 77, 10 OBR 408, 461 N.E.2d 1273.
Kim Hopton testified that she was working at Greenfield Medical Center on March 1, 1988. Kim testified as follows:
"* * * Pam Long walked in and she said that she would go on t.v. Carol Hamilton said fine but whatever you win we'll split a third, a third and a third. Cathy [sic] reiterated that. She said that whatever they won they would split three ways. Pam said okay."
Susan Zurface testified that she came into work at the Greenfield Medical Center at 1:00 p.m. on March 1, 1988. Susan testified as follows: *Page 848 
"* * * Pam came in and said that she would be more than happy to go on television for them. Carol Hamilton said that if she were to do so the winnings would be split one-third, one-third, one-third at which point Cathy [sic] turned around and reiterated what she had said and Pam said okay and took the ticket."
We find sufficient competent and credible evidence to support a finding that an enforceable oral contract existed between the parties. Carol and Kathy offered Pam their ticket under the condition that they equally share the winnings. Pam accepted that offer. Pam's promise to equally share the winnings was sufficient consideration for Carol and Kathy's promise to give her their ticket.
Appellant's first assignment of error is overruled.
                       SECOND ASSIGNMENT OF ERROR
"The trial court erred in finding that appellees were entitled to one-third each of appellant's winnings when there was no evidence presented to the court in appellees' case in chief on damages suffered by appellees."
Appellant argues that there was no evidence of the value of the car. However, during cross-examination, Pam was asked the amount of her winnings before taxes. Pam replied that she believed "the total amount was fourteen thousand two hundred and thirty some dollars." The court entered judgment for Carol and Kathy in the amount of one-third each of $14,237.
We find sufficient competent and credible evidence to support a finding that Pam won a total prize of approximately $14,237. See C.E. Morris Co. v. Foley Constr. Co., supra. Appellant's second assignment of error is overruled. The decision of the common pleas court is affirmed.
Judgment affirmed.
HOMER E. ABELE, P.J., concurs.
HARSHA, J., concurs separately.